               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                     Case No. 13-CR-236-JPS-JPS
 v.

 MITCHELL TIMM,
                                                                   ORDER
                       Defendant.


1.      BACKGROUND

        On May 22, 2020, Defendant filed a motion asking the Court to

release him from incarceration, either to home confinement or a halfway

house. (Docket #45). The Government filed a response, (Docket #49), and

Defendant did not reply. The Court has reviewed these submissions and

will deny Defendant’s motion.

2.      FACTS

        In 2012, Defendant was involved in a series of armed robberies

which involved banks, storage units, and vehicles. (Docket #28 at 4–7).

During these robberies, Defendant and his codefendant brandished

firearms and stole significant amounts of money and property. (Id.)

Defendant was eventually arrested and pleaded guilty to armed robbery

and brandishing a firearm in relation to a crime of violence. (Docket #32 at

1). This Court sentenced Defendant to a total of 114 months’ imprisonment,

to be followed by a 5-year term of supervised release. (Id. at 2–4). Defendant

was also ordered to pay $49,706.00 in restitution. (Id. at 6).

        Defendant is a 30-year-old male. (Docket #28 at 2). Based on the

presentence investigation report, Defendant was diagnosed with a mild



     Case 2:13-cr-00236-JPS Filed 04/16/21 Page 1 of 8 Document 51
liver condition for which he has been advised not to consume alcohol. (Id.

at 30–31). Besides a short history of urinary tract infections in his youth,

Defendant reports no other medical issues. (Id.) He is currently detained at

Federal Correctional Institution Pekin (“FCI Pekin”) in Pekin, Illinois. As of

April 15, 2021, FCI Pekin reports that zero inmates and twelve staff

members have active cases of COVID-19.1 No deaths have been reported,

and 762 inmates and 72 staff have recovered from the virus.2 Further, FCI

Pekin is reporting that 122 of its staff and 355 of its inmates have been fully

vaccinated.3

3.      ANALYSIS

        From his motion, Defendant appears to be asking for two forms of

relief: (1) a request for compassionate release, and (2) a request for early

placement in a halfway house. The Court will address each of these

requests, in turn.

        3.1       Compassionate Release

        The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).




        1Fed.   Bureau      of       Prisons,       COVID-19        Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Apr. 15, 2021).
        2   Id.
        3   Id.

                               Page 2 of 8
     Case 2:13-cr-00236-JPS Filed 04/16/21 Page 2 of 8 Document 51
       While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:


                            Page 3 of 8
  Case 2:13-cr-00236-JPS Filed 04/16/21 Page 3 of 8 Document 51
       [t]he defendant is suffering from a serious physical or mental
       condition, suffering from a serious functional or cognitive
       impairment, or experiencing deteriorating physical or mental
       health because of the aging process, that substantially
       diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from
       which he or she is not expected to recover.

Id. § 1B1.13 n.1.(A)(ii).

        The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2).

       Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the

nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment,

(2) afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment.

       In the present case, the Government first challenges whether

Defendant has exhausted his administrative remedies. (Docket #49 at 6); see

Gunn, 980 F.3d at 1179 (“Failure to exhaust administrative remedies is an

affirmative defense, not a jurisdictional issue that the court must reach even

if the litigants elect not to raise it.”) (internal citations omitted). As the

Government notes, from the record before the Court, there is no evidence

that Defendant has made any effort to bring his request to the Bureau of

Prisons (“BOP”). However, even assuming Defendant had exhausted his




                            Page 4 of 8
  Case 2:13-cr-00236-JPS Filed 04/16/21 Page 4 of 8 Document 51
administrative remedies, he has not presented an extraordinary and

compelling reason warranting his release.

       The outbreak of COVID-19, together with a defendant’s underlying

medical conditions that place the defendant at “high risk” should he

contract the disease, may establish an extraordinary and compelling reason

warranting release. See, e.g., United States v. Gonzales, Case No. 13-CR-101-

JPS, 2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020). But, with regard to

COVID-19, “reliance on circumstances applicable to everyone in prison

would appear to read the term ‘extraordinary’ out of the statute.” United

States v. Scott, 461 F. Supp. 3d 851, 863 (E.D. Wis. 2020). “[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate

release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Defendant

has not alleged that he suffers from any underlying conditions that put him

at higher risk if he were to contract COVID-19.

       The Court recognizes that Defendant’s family is undergoing

hardship as a result of Defendant’s incarceration during a pandemic.

Specifically, his wife is now serving the role of a “single mother” who is in

need of childcare while she works full time as a nurse during a global health

crisis. (Docket #45 at 1; #50). But courts have found that the burden placed

on a defendant’s family by the defendant’s incarceration is not a reason to

justify release. See, e.g., United States v. Nazer, 458 F. Supp. 3d 967, 973 (N.D.

Ill. 2020) (holding that a defendant’s spouse’s inability to watch and

homeschool their kids due to her job in healthcare during the COVID-19

pandemic did not constitute an extraordinary or compelling circumstance

as would warrant a reduction of his sentence); United States v. Schnabel, No.

2:17-CR-169, 2020 WL 3566613, at *4 (S.D. Ohio July 1, 2020) (“[T]he


                            Page 5 of 8
  Case 2:13-cr-00236-JPS Filed 04/16/21 Page 5 of 8 Document 51
incarceration of many inmates poses a hardship to their families. The

defendant’s family circumstances are not extraordinary.”). The hardships

put on Defendant’s family by his incarceration do not constitute an

extraordinary and compelling reason.4

       3.2     Early Placement in a Halfway House

       The BOP has not yet determined what portion of Defendant’s final

12 months in prison may be served in a halfway house. Defendant seems to

be asking for the Court to issue a recommendation that he be immediately

placed in a halfway house. (Docket #45 at 2). Defendant points to his lack

of disciplinary issues in the past five years, his job within the BOP facility,

and his completion of many programs and classes as evidence of his

reformation and rehabilitation while incarcerated. (Id.) He claims he is no

longer “the stupid kid [he] was back then” and that he would like to be

given the opportunity to support his family from a halfway house. (Id.)

       The     Court’s    authority     to   issue    such    a    post-sentencing

recommendation is uncertain. Congress has directed the BOP to consider

various factors in making inmate-placement decisions, including “any

statement by the court that imposed the sentence . . . recommending a type

of penal or correctional facility as appropriate.” 18 U.S.C. § 3621(b)(4)(B).

While it is relatively common for the sentencing judges to make

recommendations about placement at the time of sentencing, it is unresolved




       4 The commentary to U.S.S.G. § 1B1.13 provides two situations in which
“family circumstances” may constitute extraordinary and compelling reasons:
(1) “[t]he death or incapacitation of the caregiver of the defendant’s minor child or
minor children;” and (2) “[t]he incapacitation of the defendant’s spouse or
registered partner when the defendant would be the only available caregiver for
the spouse or registered partner.” Neither of these situations are presently
applicable.

                            Page 6 of 8
  Case 2:13-cr-00236-JPS Filed 04/16/21 Page 6 of 8 Document 51
in this circuit whether post-sentencing recommendations by district judges

are permitted.

       It would seem that, “[i]n the absence of special circumstances, most

courts ‘decline[ ] . . . to independently recommend such a placement,

finding the BOP better suited to make decisions based on inmates’ records

and [halfway house] availability.’” Akina v. United States, No. 16-CR-2009-

KWR, 2020 WL 6342776, at *2 (D.N.M. Oct. 29, 2020) (quoting United States

v. Britton, No. 09-CR-362 (ENV), 2020 WL 6146861, at *1 (E.D.N.Y. Oct. 16,

2020)); see e.g., United States v. Brooks, No. 3:97-CR-003-TBR, 2019 WL

118593, at *1 (W.D. Ky. Jan. 7, 2019) (“the BOP has the most complete and

accurate information in considering end of sentence determinations, and it

ultimately has authority over [the defendant’s] placement, date of release,

and/or any pre-release.”); United States v. Taylor, No. CR-08-210-F, 2020 WL

3605026, at *2 (W.D. Okla. July 2, 2020) (“the BOP is in the best position to

evaluate halfway house or RRC placement, including the length of time

defendant should serve in a halfway house or RRC.”).

       “Other courts have acknowledged that while they cannot amend or

modify the judgment, they may nevertheless issue a recommendation

separate and apart from the judgment.” United States v. Ross, No. 95-CR-

114, 2018 WL 2376510, at *2 (E.D. Wis. May 24, 2018) (collecting cases). Such

recommendations are nonbinding. Id. In 2018, a court in this district

adopted this approach: “while the court may not modify the original

judgment or otherwise order the BOP to grant pre-release time in response

to a defendant's post-sentencing motion, it may issue a non-binding

recommendation.” Id. at *3. In that case, the judge nevertheless declined to

issue a recommendation because the defendant “was sentenced decades

ago, by a judge now deceased,” and the judge felt she could “offer no


                            Page 7 of 8
  Case 2:13-cr-00236-JPS Filed 04/16/21 Page 7 of 8 Document 51
greater insight than anyone else reviewing the court’s record . . . [and] the

BOP is better positioned to determine the amount of such time.” Id.

        The Court will also decline to issue such a recommendation. To

begin, the Court still has doubts as to whether it is appropriate for the Court

to issue such a recommendation. But even if the Court could make such a

recommendation, Defendant was originally sentenced by this Court in

2014. (Docket #32). As Defendant notes, a lot has changed since the Court’s

last involvement in this case. The BOP is in a much better position to know

the circumstances and happenings of the last seven years of Defendant’s

incarceration. Accordingly, the Court will deny Defendant’s request and

leave the decision as to when he should be sent to a halfway house to the

BOP.

4.      CONCLUSION

        Defendant has neither exhausted his administrative remedies nor

proffered an extraordinary and compelling reason warranting his release.

Further, because the BOP is in a better position than the Court to decide

when Defendant should be sent to halfway house, the Court will not issue

a recommendation as to the same. Therefore, the Court will deny

Defendant’s motion, (Docket #45).

        Accordingly,

        IT IS ORDERED that Defendant’s motion for early release or

placement (Docket #45) be and the same is hereby DENIED.

        Dated at Milwaukee, Wisconsin, this 16th day of April, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge

                               Page 8 of 8
     Case 2:13-cr-00236-JPS Filed 04/16/21 Page 8 of 8 Document 51
